DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Iizaka et al. (JP2010123906) , hereinafter referred to as ‘Iizaka’ and Imafuku et al. (JP2006135158), hereinafter referred to as ‘Imafuku’.

Regarding Claim 1, Iizaka discloses
A mounting system comprising a component mounting device
configured to mount a component on a surface of a board (It is an object of the present invention to provide a component mounting device and a component mounting method capable of efficiently stack-mounting on each board block while preventing the occurrence of defective products [0005]),
and a control device (The control device (not shown) of the modular component mounting device mounts the lower component 24 for stacking on each board block 22 [0018]),
wherein the component mounting device comprises an imaging device, being
configured to image the surface of the board and mounts the component (…the image obtained by capturing the image of the lower component with the camera mounted on the component mounting device [0008]),
the board surface is at a predetermined position (After that, the process proceeds to step 102, and the lower component 24 is mounted at a predetermined position of each board block 22 of the multi-layer board 21 [0020]; component position marks 27 (local files) are placed at a plurality of locations (for example, two diagonal locations) on the upper surface of the lower component 24 to be stacked and mounted on each board block 22 [0015]),
compares a specific position in the stored drawing information with a specific position in image information of the board surface imaged by the imaging device (the component position mark 27 of the lower component 24 is imaged to determine whether or not the lower component 24 is displaced based on the image processing result, or the entire lower component 24 is imaged and the image processing is performed. Based on the result, the quality of the mounting posture of the lower component 24 is determined [0018]).



However, Iizaka is silent to the language of
the control device stores drawing information depicting the board surface on which the component is to be mounted by the component mounting device
wherein a planned mounting section, the component mounting device is planned, the planned mounting section when the planned mounting section of the board surface is at a predetermined position, 
and recognizes that the planned mounting section of the board surface is not at the predetermined position.
Nevertheless, Imafuku discloses
the control device stores drawing information depicting the board surface on which the component is to be mounted by the component mounting device (…the CAD data used in the board design [0014]),
wherein a planned mounting section, the component mounting device is planned, the planned mounting section when the planned mounting section of the board surface is at a predetermined position (the circuit board 14 is carried into the component mounting device 1 and is regulated and held at a predetermined mounting position by the board holding device 7 [0003]),
and recognizes that the planned mounting section of the board surface is not at the predetermined position (The board recognition camera acquires the coordinates of the component mounting position…amount of misalignment with the component mounting position coordinates of one point is calculated [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iizaka in view of Imafuku, to store the board layout beforehand for the benefit of easily grasping the relative positional relationship between each land 17 and the recognition mark 18, and to provide a method of constructing NC data for processing by effectively utilizing CAD data (Imafuku [0017]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iizaka in view of Imafuku, to include a planned mounting section and a corresponding planned component mounting device to be able to recognize whether that the planned mounting section of the board located at the predetermined position for the benefit of efficiently grasp the relative positional relationship of the above in a short time, thereby improving the work efficiency and the equipment operation rate (Imafuku [0029]).


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Iizaka and Imafuku, and further in view of Yokoi et al. (JP2016042524), hereinafter referred to as ‘Yokoi”.
	
Regarding Claim 2, Iizaka and Imafuku disclose the claimed invention as discussed in claim 1, including mounting system.
	However, Iizaka is silent to the language of
 	wherein multiple component mounting devices are provided; 
and wherein the control device stores, for each of the multiple component mounting devices,
	Nevertheless, Yokoi discloses
wherein multiple component mounting devices are provided; 
and wherein the control device stores, for each of the multiple component mounting devices (The component mounting devices M1, M2, and M3 include a communication unit 20, a device control unit 21, a storage unit 22, a mechanism drive unit 23, an operation / input unit 24, and a display unit 25 [0021]; by the mounting data creating unit 10 based on the CAD data 12 and the component data 13 stored in the storage unit 11 [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to execute the claim steps with regard to claim 1 for multiple mounting devices for the benefit of NC data indicating the position coordinates in the machine coordinate system of the component mounting devices (Yokoi [0017]) and similar to these steps with regards to a single device as discussed above.

	Regarding Claim 3, Iizaka in view of Imafuku discloses the claimed invention as discussed in claim 1, including the mounting system
	However, Iizaka is silent to the language of
and when the planned mounting section of the board surface is not present at the predetermined position, corrects the position information indicating the position of the planned mounting section to generate the component mounting information.
	Nevertheless, Yokoi discloses
and when the planned mounting section of the board surface is not present at the predetermined position, corrects the position information indicating the position of the planned mounting section to generate the component mounting information (If they match here, the position of the first pin in the mounting data 14 matches the position of the first pin in the CAD data 12 [0028]; If it is determined in (ST3) that they do not match, a check is first performed for the purpose of confirming the presence or absence of a polarity data error in the mounting data 14… Here, the virtual position information of the first pin is rotated by 90 degrees  [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iizaka, Imafuku, and Yokoi that when the planned mounting section of the board surface is not present at the predetermined position, to correct the position information indicating the position of the planned mounting section to generate the component mounting information to ensure accuracy/avoid errors (confirming the presence or absence of a polarity data error [0029]).

Regarding Claim 4, Iizaka in view of Imafuku discloses the claimed invention as discussed in claim 1, including the mounting system.
However, Iizaka is silent to the language of
wherein the specific position in the drawing information and the specific position in the
image information are positions where electrodes of a component to be mounted on the board
surface are arranged.
Nevertheless, Yokoi discloses
wherein the specific position in the drawing information and the specific position in the image information are positions where electrodes of a component to be mounted on the board surface are arranged (…the component center 5c, which is the center position of the main body 5a, is aligned with the mounting point 7b set at the component mounting position 7, and the lead 5b is landed on the solder bonding electrode [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iizaka, Imafuku, in view of Yokoi to match the position of a component or an electrode(s) of a component with the planned position in order to check for the presence or absence of a data error (Yokoi [0031]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iizaka, Imafuku, and further in view of Onishi et al. (US20140300730), hereinafter referred to as ‘Onishi’.

Regarding Claim 5, Iizaka and Imafuku discloses the claimed invention as discussed in claim 1, including the mounting system.
However, Iizaka is silent to the language of 
wherein the specific position in the drawing information and the specific position in the image information are a position of a polygonal mark displayed on a comer of the board surface.
Nevertheless, Onishi discloses
wherein the specific position in the drawing information and the specific position in the image information are a position of a polygonal mark displayed on a corner of the board surface ( A single correction mark …configured to have a rectangular shape or a polygonal shape … of the board imaging [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iizaka, Imafuku, in view of Onishi to include a polygonal mark displayed on a corner of the board surface as a necessary correction mark as a specific position to be used to correct the displacement of the board imaging portion relative to the head portion on the basis of the image of the imaging position correction mark imaged by the board imaging portion (Onishi [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imoto (US20150013154) discloses a component mounting device to improve the accuracy of mounting electronic components. 
Okuda (US20050235489) discloses an image device for the images of the components can be captured with a high accuracy.
Shimizu (US20020031279) discloses a control a control device for obtains the hold position of the electric component 32 relative to the lower end face 88 of the suction nozzle 60, and other information, on the basis of image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARAH ZAAB/Examiner, Art Unit 2863      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863